IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EDWARD J. SCHOCK,                           : No. 609 MAL 2017
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
             v.                             :
                                            :
                                            :
CITY OF LEBANON,                            :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2017, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by Petitioner, is:


             Where subsection 5(f)(2) of the Neighborhood Improvement District
             Act, Act of December 20, 2000, P.L. 949, No. 130 provides for veto
             of a final plan “[i]f 40% or more of the affected property owners
             within the proposed NID [neighborhood improvement district]
             register their disapproval,” is the term “affected property owners
             within the proposed NID” limited to the owners of properties to be
             assessed under the plan or does the term include the owners of all
             properties that are within the physical boundaries of the district?